Exhibit Composite of Restated Certificate of Incorporation of PureSafe Water Systems, Inc. 1. The name of the Corporation is:PureSafe Water Systems, Inc. 2. The address of its registered office in the State of Delaware is Corporation Trust Center, 1209 Orange Street, in the City of Wilmington, County of New Castle.The name of its registered agent at such address is the Corporation Trust Company. 3. The purpose of the corporation is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware including but not limited to the development and operation of open market locations for private buyers and sellers of automobiles, boats, RV’s, travel trailers and trucks in accordance with the laws of various states, the United States of America and other applicable jurisdictions. 4. The total authorized capital stock of the Corporation shall be four hundred sixty million (460,000,000) shares, each with a par value of $0.001 per share, as follows: 1. Common Stock: The Corporation is authorized to issue up to four hundred fifty million (450,000,000) shares of Common Stock. 2. Preferred Stock: The Corporation is further authorized to issue up to ten million (10,000,000) shares of preference stock to be known as “Preferred Stock.”Authority is hereby expressly vested in the Board of Directors of the Corporation to divide said Preferred Stock into series and fix and determine the voting powers, designations, preferences and relative participating, optional or special rights and qualifications, limitations or restrictions of the shares of each series so established, as provided by Section 151 of the Delaware General Corporation Law. Series A Preferred Stock The designation of, the number of shares constituting, and the rights, preferences, privileges and restrictions relating to the Series A Preferred Stock are as follows: 1. Designation and Number of Shares.The designation of this series of 400,000 shares of Preferred Stock, par value $.001 per share, created by the Board of Directors of the Corporation pursuant to the authority granted to it by the Certificate of Incorporation of the Corporation, is "Series A Preferred Stock.”In the event that the Corporation does not issue the maximum number of shares of Series A Preferred Stock, the corporation may, from time to time, by resolution of the Board of Directors, reduce the number of shares of Series A Preferred Stock authorized, provided, that no such reduction shall reduce the number of authorized shares to a number which is less than the number of shares of Series A Preferred Stock then issued.The number of shares by which the Series A Preferred Stock is reduced shall have the status of authorized but unissued shares of Preferred Stock, without designation as to series until such stock is once more designated as part of a particular series by the Corporation's Board of Directors. 2. Dividend Rights. (a)Holders of shares of Series A Preferred Stock shall be entitled to receive, when and as declared by the Board of Directors, dividends at an annual rate of one Dollar ($1.00) per share (equal to 10% of the $10.00 purchase price per Series A Preferred Share on original issuance) (i) out of funds of the Corporation legally available therefor, or (ii) in the whole number of Shares based on the "current market price" per share of the Common stock.The current market price shall be deemed to be the average of the daily closing bid prices for the five (5) consecutive trading days commencing such number of days prior to (but not including) the dividend payment date, computed pursuant to 4(d)(iii)(B), as if such shares had been purchased for cash using the dividend amount per share payable to the holder of the Preferred Stock on the applicable dividend payment date.If less than one (1) whole share is issuable based on the foregoing computation, the dividend shall be paid in cash.Any fractions of shares in excess of whole shares shall be paid in cash.No fractional shares or scrip shall be issued, subject to the provisions of Paragraph 2(c) of this Certificate of Designation.The Corporation may retain a firm of independent public accountants of recognized standing selected by the Board of Directors (who may be the regular accountants employed by the Corporation) to make any calculation required by this paragraph 2(a), and a certificate signed by such firm shall be conclusive evidence of the correctness of such calculation.Dividends shall be payable as follows: For the period ending December 31, 1994, the dividend payment date shall be December 31, 1994; dividends thereafter shall be paid in quarterly installments on the dividend payment dates hereinafter redefined.Dividend payment dates subsequent to December 31, 1994 shall be March 31, June 30, September 30, and December 31, of each year commencing March 31, 1995.Dividends shall be payable on the dividend payment dates to holders of Series A Preferred stock of record on the first day of the month in which such dividend payment date occurs.Each quarterly period ending on a dividend payment date is referred to as a "dividend period.”Dividends on the Series A Preferred Stock shall be fully cumulative and accrue, with respect to each share of Series A Preferred Stock, from the date such share of Series A Preferred Stock is originally issued. (b)The amount of any dividends "accrued" on any share of Series A Preferred Stock at any, dividend payment date shall be deemed to be the amount of any unpaid dividends accumulated thereon to and including such dividend payment date, whether or not earned or declared, and the account of dividends "accrued" on any share of Series A Preferred Stock at any date other than a dividend payment date shall be calculated as the amount of any unpaid dividends accumulated thereon to and including the last preceding dividend payment date, whether or not earned or declared, plus an amount calculated on the basis of the annual dividend rate set forth in paragraph 2 (a), above, per share for the period after such last preceding dividend payment date to and including the date as of which the calculation is made, based on a three hundred sixty (360) day year of twelve (12) months, each having thirty (30) days. 2 (c)So long as any shares of Series A Preferred Stock shall be outstanding, no class or series of capital stock shall be established that ranks senior to or on a parity with, the Series A Preferred Stock with respect to the payment of dividends.Except as provided in this Certificate of Designation, no dividends shall be declared or paid or set aside for payment on any shares of Common Stock or any other classes or series of capital stock ranking junior to the Series A Preferred Stock as to dividends for any dividend period unless full cumulative dividends have been or contemporaneously are declared and paid or declared and a sum sufficient for payment thereof is set aside for such payment on the Series A Preferred Stock for all dividend periods terminating on or prior to the dividend payment date of such dividends on any such aeries or class.
